*846Although the defendants made a prima facie showing that the plaintiff did not sustain a serious injury to her right wrist within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]), the affirmations of the plaintiffs treating orthopedist and the orthopedic surgeon who performed surgery on her right wrist were sufficient to raise a triable issue of fact as to whether she had sustained a serious injury to her right wrist that was causally related to the subject accident (see e.g. Qurashi v Hittin, 51 AD3d 652 [2008]; also Kuznetzov v Cuccia, 8 AD3d 244 [2004]; Rahman v Brown, 6 AD3d 518 [2004]). Spolzino, J.P., Santucci, Miller, Dickerson and Eng, JJ., concur.